Lisa M.




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2015

                                     No. 04-15-00501-CV

                                     Rene CERVANTES,
                                          Appellant

                                               v.

                                    Lisa M. CERVANTES,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CVG001776-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

                                        ORDER
         Appellant’s first motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on December 28, 2015.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court